


117 HR 1527 IH: Homeland Security Investigations Victim Assistance Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1527
IN THE HOUSE OF REPRESENTATIVES

March 2, 2021
Mrs. Wagner (for herself, Mr. Fleischmann, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To establish the Homeland Security Investigations victim assistance program, and for other purposes.


1.Short titleThis Act may be cited as the Homeland Security Investigations Victim Assistance Act of 2021. 2.Establishment of Homeland Security Investigations victim assistance program (a)Formalization of the homeland security investigations victim assistance programSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended by adding at the end the following:

(d)Homeland Security Investigations victim assistance program
(1)In generalThere is established in Homeland Security Investigations of U.S. Immigration and Customs Enforcement the Victim Assistance Program. (2)FunctionsThe Victim Assistance Program shall—
(A)provide oversight, guidance, training, travel, equipment, and coordination to victim assistance personnel nationwide; (B)locate, at a minimum, a forensic interview specialist and a victim assistance specialist in each Homeland Security Investigations Special Agent in Charge office in addition to a victim assistance specialist in every Homeland Security Investigations office participating in a human trafficking task force, every Homeland Security Investigations regional attaché office, and every Homeland Security Investigations office participating in a child sexual exploitation task force; and
(C)provide training on such topics as victims’ rights, victim-related policies, roles of forensic interviewers and victim assistance specialists, and the victim-centered approach.. 3.Sense of CongressIt is the sense of Congress that the U.S. Immigration and Customs Enforcement Homeland Security Investigations Victim Assistance Program provides critical services to victims of trafficking and assists victims of crime in furtherance of Federal criminal investigations. The Victim Assistance Program should continue to assess victims’ needs; provide referrals to survivors to nonprofit organizations, faith-based organizations, and other victim service providers; and work with special agents to integrate victim assistance considerations throughout the investigation and judicial processes.
4.Authorization of AppropriationsThere is authorized to be appropriated to carry out this Act $25,000,000 for each of fiscal years 2022 through 2026.  